Citation Nr: 1710655	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  09-11 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent and in excess of 20 percent beginning November 3, 2015, for sciatic neuropathy of the left lower extremity.
 
2.  Entitlement to an initial disability rating in excess of 10 percent and in excess of 20 percent beginning November 3, 2015, for sciatic neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to April 1969.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran appeared and provided testimony at a September 2011 Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's claims file.

The procedural history of this matter was explained in some detail in the September 2015 and February 2016 Remands and will not be repeated here.  The February 2016 Remand instructed the AOJ to conduct further develop and readjudicate the above-listed claims.  The AOJ completed the requested development, including providing an examination and obtaining an updated medical opinion.  The medical opinion obtained substantially complies with the Court's and the Board's instructions.  The Board may proceed to the merits.   See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

Additionally, in the September 2012, March 2014, September 2015, and February 2016 Board decisions, it was noted that the issues of entitlement to service connection for an acquired psychiatric disability and right knee disability, both as secondary to service-connected spondylosis of the lumbar spine, had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ), and were therefore referred to the AOJ for appropriate action.  A review of the claims file does not indicate that any action has yet been taken on these claims, and therefore, the Board again REFERS them to the AOJ for appropriate action.  In addition, the Board will again REFER a claim of entitlement to service connection for a bilateral hip disability as secondary to service-connected spondylosis of the lumbar spine.


FINDINGS OF FACT

1.  The Veteran's sciatic neuropathy of the left lower extremity was of mild severity prior to November 3, 2015.  

2.  The Veteran's sciatic neuropathy of the right lower extremity was of mild severity prior to November 3, 2015.

3.  It is first factually ascertainable that the Veteran had sciatic neuropathy of moderate severity affecting the left lower extremity on November 3, 2015.  His sciatic neuropathy of the left lower extremity was of no more than moderate severity throughout the remainder of the appeal period.

4.  It is first factually ascertainable that the Veteran had sciatic neuropathy of moderate severity affecting the right lower extremity on November 3, 2015.  His sciatic neuropathy of the right lower extremity was of no more than moderate severity throughout the remainder of the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for sciatic neuropathy of the left lower extremity and in excess of 20 percent beginning November 3, 2015, were not met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2016).

2.  The criteria for an initial disability rating in excess of 10 percent for sciatic neuropathy of the right lower extremity and in excess of 20 percent beginning November 3, 2015, were not met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").
When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

II. Legal Criteria and Analysis

The Veteran contends that he is entitled to higher initial disability ratings for his service-connected sciatic neuropathy of the left and right lower extremities. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In the appeal of an initial assignment of a disability rating, evidence to be considered is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate evaluations for separate periods based on the facts found during the appeal period.  Id. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In assigning disability ratings, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, the assignment of separate evaluations for separate and distinct symptomatology is not precluded where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").

Currently, the Veteran is in receipt of separate 10 percent initial disability ratings for the sciatic neuropathy of his lower left and right extremities under 38 C.F.R. § 4.124a , Diagnostic Code (DC) 8520.  In addition, a November 2015 rating decision awarded staged, 20 percent ratings under DC 8520 for each of those conditions effective November 3, 2015.

Diseases of the peripheral nerves are evaluated under the Schedule of Ratings for Diseases of the Peripheral Nerves.  See 38 C.F.R. § 4.124a, DCs 8510-8540, 8610-8630, and 8710-8730.  Disability associated with the sciatic nerves are evaluated under DC 8520.  Also, Diagnostic Code 8620 refers to neuritis of the sciatic nerve while Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

Under DC 8520, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent evaluation is assigned for moderately severe incomplete paralysis; a 60 percent evaluation is assigned for severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation is assigned for complete paralysis: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

DCs 8620 and 8720 utilize the same rating criteria as DC 8520, though with particularized instructions found in 38 C.F.R. §§ 4.123 and 4.124.  See 38 C.F.R. § 4.123 (indicating neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated with a maximum equal to severe, incomplete paralysis); 38 C.F.R. § 4.124 (indicating neuralgia characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated with a maximum equal to moderate incomplete paralysis).

In addition, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  A Note at the beginning of 38 C.F.R. § 4.124a indicates that disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function, and that with partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The words mild, moderate, moderately severe, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration and that, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a; see also 38 C.F.R. § 4.123; 38 C.F.R. § 4.124.

The Veteran contends that his service-connected sciatic neuropathy of the bilateral lower extremities warrants higher evaluations.  In determining the actual degree of disability, however, contemporaneous medical records and an objective examination by a health professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinically significant symptoms of the Veteran's nervous system, but the Veteran is a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who lacks medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, including pain, sensory deficits, and functional impact, particularly as they illuminate or underscore the medical opinions of record.

The Veteran was afforded a VA examination in September 2006 in connection with a claim for an increased disability rating for his service-connected back disability.  At that time, he reported pain that radiated into his buttocks, but neurological testing was noted to be normal.

The Veteran was afforded another VA examination of his low back in December 2010.  At that time, he reported weakness in his legs and pain that traveled from his back into his legs bilaterally.  On physical examination, he was noted to have a normal gait, his walking was steady, and he did not require the use of assistive devices for ambulation.  His peripheral pulses were 2+ in his bilateral lower extremities.  Sensory testing showed a deficit of the bilateral thighs, bilateral legs, and bilateral backs of the thighs; however, reflex examination was normal bilaterally.  It was noted that the Veteran's back disability had progressed to involve nerve symptoms, the objective factor of which were pain with range of motion and an abnormal neurological examination.  The examiner noted that it was most likely the Veteran's sciatic nerve that was involved, but that there were no complications.  It was further noted that the Veteran's functional impairment was that he was limited in his ability to lift, run, and stand due to back pain.  There was no indication that the Veteran had additional functional impairment due to his sciatic neuropathy.

The Veteran was afforded another VA examination in November 2012, at which time he reported intermittent radiating pain down the bilateral anterior thighs, and sometimes into his feet.  He denied any numbness or weakness.  He reported current treatment of water aerobics, massage, chiropractic care, dry needle, Vicodin, and over the counter medication.  On examination, the Veteran was noted to have a normal gait and required the occasional use of a back brace.  His deep tendon reflexes in his bilateral knees were noted to be normal, but deep tendon reflexes in his bilateral ankles were noted to be hypoactive.  His sensory examination was normal, bilaterally.  Straight leg tests were negative, bilaterally.  The Veteran was noted to have intermittent, mild, and usually dull, pain in his bilateral lower extremities, but no paresthesias, dysesthesias, or numbness was noted.  The examiner noted that the Veteran had incomplete paralysis of the sciatic nerve, the severity of which was mild, bilaterally.  The examiner further noted that the Veteran's sciatic neuropathy did not impact his ability to work.

A November 2015 VA examination report documents the Veteran's reports of intermittent pain that radiates from his low back to bilateral hips and down to his anterior thighs.  The Veteran reported that, when he lies in bed, the pain sometimes radiates to his feet bilaterally.  He also reported increased pain to his anterior thighs when he walks.  Recent treatment included acupuncture, dry-needling, and Vicodin.  The examiner opined that the Veteran did not have constant pain, but had moderate intermittent pain, moderate paresthesias and/or dysesthesias, and mild numbness bilaterally.  Muscle strength was normal and there was no muscle atrophy.  Reflexes were normal throughout the lower extremities.  The sensory exam was normal except for decreased sensation in the left lower leg/ankle and the bilateral feet.  There were no trophic changes.  The Veteran's gait was antalgic and the examiner indicated that this "may be due to low back pain and right knee pain per Veteran which are increased due to mechanical overload from obesity."

Based on this detailed physical examination, the November 2015 VA examiner opined that the Veteran had incomplete paralysis of both the left and right sciatic nerves that was of moderate severity.  The examiner indicated all other lower extremity nerves were normal.  The examiner noted the constant use of a cane and occasional use of an electric cart, both of which were employed due to low back pain and right knee pain.  The examiner noted that the Veteran did not have functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner also opined that the Veteran's peripheral nerve condition did not impact his ability to work.

The November 2015 VA examiner opined that she described the severity as moderate because "the findings [on physical examination] are wholly sensory.  She explained that the physical exam documents no impairment in the Veteran's lower extremity strength and abnormal exam findings are wholly sensory mainly in the moderate range.  She also noted that the 2+ pedal pulses in the 2010 VA examination indicate normal pulses.

The AOJ obtained a December 2016 Addendum Opinion addressing the significance of the "2+" pedal pulses in the 2010 examination, a further discussion of the basis of concluding that the severity was moderate, and discussing the functional impairments.  The examiner opined that the Veteran's reported weakness along with numbness, pain, and paresthesias supported a finding of moderate severity.  The examiner noted that 2+ pedal pulses are normal.  The examiner also opined that the Veteran's functional impairments included "difficulty standing, walking, running, or climbing for greater than 6 hrs due to the lower extremity sciatic nerve condition."

Also of record are VA treatment records which show that the Veteran is routinely treated for his low back disability, and intermittently complains of radicular pain, numbness, and tingling in his bilateral lower extremities.  The VA treatment records also show that the Veteran consistently walked an average of three miles a day and that he participated in numerous half marathons.  However, the most recent records now indicate that the Veteran has trouble walking.  See, e.g., August 2011 VA Progress note ("active until last year...but now hip pain stops him from walking.").  A June 2015 VA treatment note indicates that the Veteran "is unable to walk now" in the context of walking for exercise.  See June 2015 VA Treatment Note (also indicating: "He states he has been trying to walk more.").  Because the record establishes unequivocally that the Veteran is capable of ambulating, the Board interprets this to mean that the Veteran is incapable of walking for exercise (e.g. 3 miles daily, participating in half marathons), rather than that he is wholly unable to ambulate.  See June 2015 VA Treatment Note ("He state he has been trying to walk more."); see also April 2015 VA Pain Note (noting lower back pain increases "when he walks for any significant amount of time"); see also January 2016 VA Primary Care Note ("Right knee pain - acute on chronic knee pain present after fall 2 weeks ago with acute swelling without constitutional symptoms.  He does not have any notable knee or gait instability and no locking of the joint"; "Gait is slightly antalgic, walking with cane.").  The medical records do not indicate that the manifestations of the Veteran's sciatic neuropathy of the left and right lower extremities have been more severe than is reflected in the VA examination reports of record.

Additionally, of record are private physical therapy (PT) records from Sound Physical Therapy, which show that the Veteran began receiving PT in June 2010 for his low back disability.  At that time, the Veteran reported that he had pain into his hips and constant pain in his low back which limited his ability to walk.  A September 2010 PT record shows that the Veteran reported some intermittent pain that radiated into his posterior thigh, and sometimes below the knee; however, subsequent PT records indicate that his radicular pain symptoms receded as his complaints of pain ceased.  Further, a July 2011 PT record shows that at that time, the Veteran was no longer experiencing pain below the back, and while he was somewhat limited in his walking, this was attributed to knee pain unrelated to his low back disability.

At his September 2011 Board hearing, the Veteran testified that, on occasion, his low back disability caused symptoms of pain shooting into his legs that was sometimes sharp and sometimes tingling in nature. 

Based on the evidence of record, the Board finds that initial disability ratings in excess of 10 percent each for sciatic neuropathy of the left and right lower extremities are not warranted.

The Court has indicated that the Board's prior discussion of the evidence of 2+ peripheral pulses in its March 2014 decision denying an initial rating in excess of 10 percent contained inadequate reasons and bases.  The Court correctly noted that the Board had previously characterized the 2+ finding as indicating "moderately impaired pulses."  The Board's characterization did not have direct support in the record for this verbiage.  Pursuant to the Board's most recent remand, a medical opinion was obtained from the December 2016 VA examiner that "2+ pulses is [sic] normal pulse in the bilateral extremities."  See also November 2015 VA Examination ("The 2+ peripheral pulses in the lower extremities from the 2010 exam are normal.").  The examiners did not indicate whether that pedal pulse had any significance in evaluating the severity of the Veteran's sciatic neuropathy.  From this evidence, the Board cannot determine the clinical significance of the 2+ pedal pulse in relation to the severity of the incomplete nerve paralysis other than that the finding is normal and adds no probative weight in favor of a higher rating.  The 2+ pedal pulse finding has been given no weight either for or against the claim.  

The Board concludes that it need not remand to obtain any further explanation of that point.  The reports on the other VA examinations with respect to peripheral nerves contain no findings regarding pedal pulses, indicating to the Board that such findings are only minimally relevant, if at all, in assessing the severity of a peripheral nerve disability.  In addition, the regulations relating to rating peripheral nerves refer to reflexes, muscle atrophy, sensory disturbances, pain, and loss of ability to control muscles, but do not refer to pedal pulses (which are related to blood flow, not nerve signals).  See 38 C.F.R. §§ 4.123, 4.124, and 4.124a; see also Dorland's Illustrated Medical Dictionary, 1576 (31st Edition 2007) (defining "pulse" the rhythmic expansion of an artery).  In short, resolution of the legal and medical issues in this case do not require additional medical opinions regarding the significance of the Veteran's 2+ pedal pulse as documented in December 2010.  It is enough to note that the finding is normal per the 2016 VA examiner, so could only provide weight against the Veteran's claim.  To be clear, the Board has given the finding no probative weight at all.

The Court also determined that the 2012 VA examiner's opinion was inadequate in that it "lack[ed] a reasoned medical explanation describing the appellant's condition in detail for the Board's evaluation of the appellant's disability to be a fully informed one."  See May 2015 CAVC Mem. Decision at p. 5.  The Board is bound by that determination.  The opinion's failure to link observations and results to the opinion that the condition was "mild" substantially reduces its probative value.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).  However, the report does contain medical findings (e.g. intermittent, mild, and usually dull, pain in his bilateral lower extremities, but no paresthesias, dysesthesias, or numbness) and a bottom-line opinion, so provides some competent probative evidence for the Board to evaluate in the context of the entire record.  The 2012 VA examiner's opinion, as well as the facts and data recounted therein, provide some probative weight in favor of finding that the Veteran's incomplete paralysis of the sciatic nerves (bilaterally) was mild.

The Board reaches this conclusion for several reasons.  Most obviously, the 2012 VA examiner specifically opined that the severity was mild.  While subject to reduced probative weight, the lack of a full explanation does not deprive the opinion of any weight.  This is particularly so where there is no contrary medical opinion of record regarding that time frame.  Moreover, 

Of course, the more recent, November 2015 VA examination indicates that the Veteran's sciatic nerve condition is moderate in severity.  However, when comparing the underlying facts of the November 2012 and November 2015 examinations, it is apparent that the severity increased.  For example, at the November 2012 VA examination, the Veteran had no numbness or weakness, but he had "moderate paresthesias and /or dysesthesias and mild numbness bilaterally" in November 2015.  In November 2012, the sensory examination was normal, bilaterally.  In November 2015, the sensory examination revealed decreased sensation in the left lower leg/ankle and the bilateral feet.  In November 2012, the Veteran had a normal gait.  In November 2015, his gait was antalgic (though the examiner indicated that change was likely due to other conditions).

In summary, the November 2012 VA examination, though inadequate, has some probative value when read in the context of the entire record.  Specifically, the physical findings in 2012 are more broadly "normal" than the findings in 2015.  In evaluating this in the context of the entire record, the Board finds the medical evidence suggests a worsening of the Veteran's condition from 2012 to 2015.  The 2012 VA examiner's conclusion that the condition was "mild" is consistent with the medical evidence showing a worsening such that, in November 2015, the condition was "moderate."

The Board recognizes that "mild" and "moderate" are undefined in the regulations and it is possible for a condition to fit within the "moderate" criteria, worsen, and still be clinically "moderate" under the regulations.  However, in this case, the Board finds that the medical evidence does not support finding that the Veteran's sciatic nerve condition was "moderate" until the November 2015 VA examination.    

The note at the beginning of the Schedule for Rating Peripheral Nerves provides:  "When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree."  38 C.F.R. § 4.124a, Note prior to DCs 8510-8530.  The Court has recently made clear that this represents a ceiling for disability ratings of peripheral nerves where the manifestations are wholly sensory and not a floor requiring a moderate or higher rating where there are non-sensory manifestations.  See Miller v. Shulkin, -- Vet.App. --, 2017 WL 877336, *4-5 (Mar. 6, 2017).  The physical findings at the November 2012 VA examination revealed non-sensory symptoms of intermittent, mild, and usually dull, pain in his bilateral lower extremities and hypoactive reflexes in his ankles, but no paresthesias, dysesthesias, numbness, muscle weakness, or muscle atrophy.  Although the symptoms of intermittent, mild pain and hypoactive reflexes are non-sensory, they are not the sort of symptoms that typically justify a finding of moderate or moderately severe incomplete paralysis, particularly where the functional impairments are also limited (e.g. the Veteran had a normal gait and was able to walk and stand for a considerable distance/length of time).  See M21-1, Part III, subpt. iv, Ch. 4, § G(4)(b) ("Significant and widespread sensory impairment may potentially indicate the same or even more disability than a case involving a minimally reduced or increased reflex or minimally reduced strength."); Miller, 2017 WL 877336 at *4-5.

In addition to the evidence already discussed, the record includes a physical therapy note discussing reported left leg weakness in May 2011.   Specifically, the Veteran reported that "[a]t his last treatment he felt some left leg weakness, which decreased by the end of the treatment."  It is clear from the language used that this reflected subjective symptoms reported by the Veteran ("he felt" weakness), as opposed to an objective examination actually demonstrating weakness.  Regardless, the weakness the Veteran experienced only appears occasionally, is significantly improved with treatment, and, in light of all of the evidence, is a temporary and intermittent manifestation suggestive of mild, rather than moderate, overall severity.

Despite some intermittent weakness reported by the Veteran, the Board concludes, in its review of the entirety of the medical evidence, that the Veteran's symptoms do not amount to a moderate level of disability.  The November 2012 VA examiner's opinion was that the severity of the Veteran's sciatic neuropathy was mild, which the Board finds consistent with the objective findings in the report and with the rest of the medical evidence during that the initial time period.  Again, the Board reiterates that it has given the opinion very little probative value due to the failure to adequately link facts with the conclusion, but the opinion weighs in favor of, rather than against, finding that the severity of the condition was "mild."  

Further, the VA treatment records show that the Veteran only complains of intermittent radicular pain, numbness, and tingling in his legs, rather than constant or severe pain, numbness, or tingling.  The opinions of the VA examiners during this period were that the Veteran's functional impairment is no more than mild and do not impact his ability to work.  These findings all support assignment of a rating for mild incomplete paralysis.  See Miller, 2017 WL 877336 at *4-5.

The Court, in its remand, indicated that the Board "should consider whether a medical examination is necessary to address the appellant's 'other disabilities' including knee and hip problems."  May 2015 CAVC Memorandum Decision at p. 6.  The Board has considered whether an examination to address the other disabilities is necessary for adjudication of this claim.  As noted in the Introduction, the Veteran's complaint of right knee symptoms raises a separate claim of entitlement to service-connection for that condition.  While an examination is likely necessary to resolve the separate, service connection claims based on hip or knee symptoms, no such examination is necessary with respect to the claims in this appeal.  The VA examiner was specifically asked to identify and evaluate the severity of symptoms attributable to the Veteran's service-connected bilateral sciatic neuropathy and to identify and discuss any pertinent symptoms that were due to other conditions (e.g. a hip or knee condition).  The examiner responded to the Board's request, but did not identify any pertinent symptoms that were relevant to evaluation of the sciatic neuropathy but that were attributable to some other, nonservice-connected condition.  The examiner specifically included weakness and pain among the findings suggestive of moderate severity in the November 2015 VA examination.  In short, the Veteran has received the benefit of the doubt and the examiner (and the Board) has attributed the weakness and pain to his service-connected conditions.   Consequently, the Board finds that further examination with respect to other conditions is unnecessary to resolve the claims with respect to sciatic neuropathy.

Therefore, the Board finds that separate initial disability ratings in excess of 10 percent for the Veteran's sciatic neuropathy of the left and right lower extremities are not warranted prior to November 3, 2015.  38 C.F.R. § 4.124a , Diagnostic Code 8520.

In making these determinations, the Board acknowledges that higher ratings were available under 38 C.F.R. §§ 4.123 and 4.124.  Under section 4.123 (neuritis), the maximum rating which may be assigned for neuritis not characterized by organic changes (e.g. "loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating") is that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  The Veteran did not have the specified organic changes but did have sciatic involvement, so a maximum rating of 60 percent for "moderately severe incomplete paralysis" was available.  The Board finds that the rating is not warranted on these facts, however.  See Miller, 2017 WL 877336 at *4 (noting these are ceilings and lower ratings may be appropriate).  The Veteran does not have any of the organic changes listed in the section, the symptoms he does have consistently been described by medical professionals as mild and consist primarily of mild, intermittent pain without numbness, weakness, paresthesias, or dysesthesias.  See, e.g., November 2012 VA Examination.

Under section 4.124 (neuralgia), the maximum rating that may be assigned is a 20 percent rating for "moderate incomplete paralysis."  The Board finds that, although the Veteran did experience dull and intermittent pain, the November 2012 VA examiner specifically found that the pain was "mild" in severity.  The 20 percent rating represents the maximum that may be awarded for neuralgia, even where the pain is severe.  See Miller, 2017 WL 877336 at *4 (upholding finding of mild severity of peripheral nerve symptoms despite presence pain and intermittent sensory deficits where, as here, other deficits such as muscle atrophy and weakness were not present on examination).  On these facts and viewing the evidence as a whole, the Board finds the maximum rating under section 4.124 is not warranted, but that the currently assigned 10 percent rating is consistent with his symptoms which more closely approximate "mild" symptoms rather than "moderate" symptoms during this period. 

With respect to the period on and after November 3, 2015, the Board finds that ratings in excess of 20 percent disabling for sciatic neuropathy of the left and right lower extremities are not warranted.  The primary evidence of record is the November 2015 VA examiner's opinion.  As discussed above, that opinion indicates that the Veteran's sciatic neuropathy is of moderate severity.  The Board notes that the two next higher ratings are for "moderately severe incomplete paralysis" (40 percent)  and "severe incomplete paralysis with marked muscular atrophy" (60 percent).  Notably, the Veteran does not have any muscular atrophy.  While some (but less than "marked") muscular atrophy is not a requirement for a finding of "moderately severe incomplete paralysis," the Board finds the absence of any muscular atrophy is more consistent with a finding of moderate impairment, particularly where, as here, the Veteran has intermittent pain, but no muscular weakness on physical examination (though the Veteran has occasionally subjectively reported weakness outside of the examination context), normal reflexes, and normal sensation except for some decreased sensation in the left lower leg and bilateral feet.

Similarly, the functional impairments associated with the Veteran's bilateral sciatic neuropathy involve limitations on standing, walking, running, and climbing of more than six (6) hours.  While the limitations are significant, the Board finds that these limitations are more consistent with nerve impairment of moderate severity.  See November 2015 VA Examination (finding moderate severity and explaining the physical exam revealed only sensory impairments with normal strength); December 2016 VA Examiner Addendum Opinion (opining that weakness, numbness, pain, and paresthesias were consistent with a finding of moderate severity).


In making these determinations, the Board acknowledges that a higher rating is available under 38 C.F.R. § 4.123, but not under 38 C.F.R. § 4.124 (providing for a maximum rating equal to "moderate incomplete paralysis").  Under section 4.123, the maximum rating (equal to "severe incomplete paralysis") is warranted where there are four specific organic changes.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (use of conjunctive "and" indicates all criteria must be met).  Importantly, only one of the listed organic changes (sensory disturbances) is present and the sensory disturbance is limited to decreased (not absent) sensation in only the lower portions of the leg, so the criteria for the maximum rating (equal to "severe incomplete paralysis") is not met.  Moreover, while the sensory disturbance is a significant symptom, there was only decreased (not absent) sensation and it affected only the lower left leg and bilateral feet.  Also, only one of four of the organic changes typically required for the maximum rating was present.  This evidence suggests that a rating for "moderately severe incomplete paralysis" is also not warranted where, as here, the overall severity has been deemed by medical professionals to be moderate during this time period.  See Miller, 2017 WL 877336 at *4-5.  For all the reasons discussed above, the Board finds that a rating equal to that for moderate incomplete paralysis (i.e. the currently assigned rating) is most appropriate given the Veteran's symptoms and functional abilities (e.g. ability to stand and walk up to six hours).  See, generally, November 2015 VA Examination. 

The greater weight of the evidence is against finding that the Veteran meets the criteria for any rating in excess of 20 percent for the period of November 3, 2015, through the remainder of the appeal period.  The evidence is not in equipoise, but is against the claims.  Gilbert, 1 Vet.App. at 53-56.  The Veteran's claims are denied.

III.  Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In September 2011, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the issue currently on appeal.  The undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claim and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions or other evidence that would help the Veteran's claim.  Neither the Appellant, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in July 2007 and April 2014.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.

VA also satisfied its duty to obtain medical examinations.  In December 2010, November 2012, and November 2015, VA provided the Veteran with medical examinations with respect to his service-connected sciatic neuropathy of the lower extremities.  The record also contains December 2016 addendum opinions.  The examinations and opinions are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran alleged that the November 2012 VA examination did not have an adequate rationale.  See November 2014 Appellant Brief at p. 9-10.  After remand from the Court, the Veteran was provided another VA examination.  The Veteran has not alleged that the more recent examinations or resulting opinions were inadequate.

The Court has indicated that the Board "should consider whether a medical examination is necessary to address the appellant's 'other disabilities' including knee and hip problems."  May 2015 CAVC Memorandum Decision at p. 6.  As discussed above, the Board has considered whether an examination to address the other disabilities is necessary for adjudication of this claim and concludes that examinations of the Veteran's knees and/or hips is not necessary to adjudicate this claim.  The record has raised independent service connection claims and, as noted in the Introduction, those claims have been referred to the AOJ for development and adjudication.  The proper rating for those conditions is not at issue here, but will be addressed when and if the Veteran is service-connected for hip or knee conditions.

In conclusion, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



ORDER

Entitlement to an initial disability rating in excess of 10 percent and in excess of 20 percent beginning November 3, 2015, for sciatic neuropathy of the left lower extremity is denied.
 
Entitlement to an initial disability rating in excess of 10 percent and in excess of 20 percent beginning November 3, 2015, for sciatic neuropathy of the right lower extremity is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


